Citation Nr: 0034055	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-20 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from October 1967 to 
February 1971.  This appeal arises from a June 1999 rating 
decision of the Department of Veterans Affairs (VA), North 
Little Rock, Arkansas, regional office (RO).  That rating 
decision held that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for post-traumatic stress disorder.


FINDINGS OF FACT

1.  The Board, by a decision dated in April 1995, denied the 
veteran's claim for service connection for post-traumatic 
stress disorder; the basis for the Board's decision was that 
the preponderance of the evidence was against a finding that 
the veteran had post-traumatic stress disorder as a result of 
his Vietnam service; the veteran's motion for reconsideration 
of this decision was denied in August 1995, and it became 
final.

2.  The evidence added to the record since the Board's 
decision of April 1995 is either cumulative in nature or not 
material in that it does demonstrate that the veteran has 
post-traumatic stress disorder as a result of his Vietnam 
service.


CONCLUSION OF LAW

The Board's April 1995 decision is final; new and material 
evidence has not been submitted, and the veteran's claim for 
service connection for post-traumatic stress disorder has not 
been reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board, by a decision dated in April 1995, denied the 
veteran's claim for service connection for post-traumatic 
stress disorder.  The basis for the Board's decision was that 
the preponderance of the evidence was against a finding that 
the veteran had post-traumatic stress disorder as a result of 
his Vietnam service.  The veteran's motion for 
reconsideration of this decision was denied in August 1995, 
and it became final; it may be reopened only by submission of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).  

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2000).

At the time of the April 1995 Board decision, the evidence 
showed that the veteran was first given a diagnosis of 
psychotic depressive reaction in June 1975 by a VA physician, 
a diagnosis which was supported by a Dr. Busby in September 
1977 and by a Dr. Stevens in December 1977.  Other examiners, 
including a VA examiner in November 1976 and an independent 
medical expert, Dr. Sussex, in 1979, found that diagnosis to 
be clearly in error, and provided diagnoses of personality 
disorder.  In September 1980 the possibility of a diagnosis 
of post-traumatic stress disorder was entertained; however, 
the only proponent of the post-traumatic stress disorder 
diagnosis was Dr. Stevens.  The Board pointed out that the 
veteran's statements to Dr. Stevens as to his alleged 
stressors were not consistent with statements made at other 
times and to other individuals, and since Dr. Stevens 
accepted the veteran's reported history as true, his 
diagnosis of post-traumatic stress disorder was considered 
suspect.  Furthermore, other than Dr. Stevens, no other 
examiner found any convincing symptoms of post-traumatic 
stress disorder, and the two examiners in January 1984 in a 
careful O & E (Observation and Evaluation) provided an Axis I 
diagnosis of ethanol abuse and an Axis II diagnosis of 
suggestion of personality disorder.  The Board concluded that 
the record did not support a diagnosis of post-traumatic 
stress disorder.  Additionally, the Board determined that the 
veteran had not been in combat and that his claimed stressors 
could not be confirmed.

Relevant, non-duplicative evidence received since April 1995 
includes VA outpatient treatment records dated from 1997 to 
1999, which show no diagnosis of or treatment for post-
traumatic stress disorder.  Thus, the medical evidence added 
to the record since April 1995 provides no objective basis to 
demonstrate that the veteran has post-traumatic stress 
disorder as a result of his Vietnam service.  As such it does 
not constitute new and material evidence.  

The veteran has also submitted his own written statements to 
the effect that he was awarded a "Vietnam Veterans Combat 
Action Ribbon" and should be considered a combat veteran.  
This statement is not only essentially cumulative of evidence 
of record in April 1995, it is contradicted by the objective 
record, which shows no such award.  Moreover, the Board's 
April 1995 denial turned on the lack of a credible diagnosis 
of post-traumatic stress disorder rather than the stressor 
issue per se, and the veteran's statement cannot serve as 
credible medical evidence of a diagnosis of post-traumatic 
stress disorder.  As such, the veteran's statement is not 
found to be material.  

While the veteran has submitted various items of evidence 
since the April 1995 rating decision, not every piece of 
evidence, even if relevant and probative, will justify the 
reopening of a case based on new and material evidence.  The 
evidence submitted must be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Such evidence has not been submitted in this case; the 
evidence added to the record since April 1995 simply does not 
demonstrate that the veteran has post-traumatic stress 
disorder as a result of his Vietnam service.

VA may be obligated under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5103) to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  The Board 
finds that that obligation was fulfilled in this case.  
Throughout the long history of the veteran's claim, he has 
been provided with medical examinations, and relevant private 
and VA records have been obtained.  The RO has furnished the 
veteran the law and regulations regarding what constitutes 
new and material evidence and he has been advised as to the 
basis upon which the claim was previously denied, or the 
specific matter under consideration.  The evidence received, 
as summarized above, has not proven to be material to reopen 
the veteran's claim.


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for post-traumatic stress 
disorder, that benefit is denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

 

